DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to the Election/Restriction of 3/10/2022, applicant has made an election of Invention I in the reply filed on 4/13/2022. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As a result of applicant’s election, claims 1, 4-6 and 10 are examined in the present office action, and claims 2-3 and 7-9 have been withdrawn from further consideration as being directed to a non-elected invention. Applicant should note that the non-elected claims 2-3 and 7-9 will be rejoined if the linking claim 1 is later found as an allowable claim.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings contain thirty-one sheets of figures 1-31 were received on 6/18/2020.  These drawings are approved by the examiner.              
Specification
The abstract of the disclosure is objected to because the feature thereof “The lenses have … limit values: appeared on lines 11-12 is unclear. What “the respective lower limit values” does applicant imply here?
Correction and/or explanation is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:  It is unclear how the value of F-Number and Image height of each of the fourth to sixth embodiments have negative numbers, see Tables [4]2], [5]2] and [6-2]. Applicant should note that each of the magnification optical system and relay optical system has positive power. Appropriate correction/explanation is required.
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:
a) In claim 1: the feature thereof “a whole system” appeared on line 76 is unclear. What “a whole system” does applicant imply here? Should “a whole system” be changed to –the projection lens system--?
b) In claim 6:
b1) the feature thereof “at least four positive lens of the positive lenses” appeared on line 2 is unclear. Should the terms “the positive lenses” be changed to --the plurality of positive lenses--? See the claim on line 22; and
b2) the definition of da/dt as recited in the feature thereof “where dn/dt indicates … room temperature” appeared on lines 5-6 should be deleted because such a definition of dn/dt is provided in its base claim 1 on lines 73-74.
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 1, 4-6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for the following reasons:
a1) The claim recites that the internal transmittance of light having a wavelength of 460 nm of each of the first positive lens, the second positive lens, the third positive lens, the first negative lens and the second negative lens is larger than 99% when the lens material of each mentioned lens has a thickness of 10 mm, see the features thereof “the plurality of positive lenses … a thickness of 10 mm” (claim 1, lines 27-70). However, the optical data of each mentioned lenses as provided in the specification, in particular, Tables [4-1] for the fourth embodiment, Table [4-2] for the fifth embodiment and Table [6-1] for the sixth embodiment, does not support for the thickness of each of the mentioned lenses. For instance, in the fourth embodiment, the thickness of the first, second and third positive lenses are 6.00; 11.00; and 9.2612, respectively and the thickness of the first and second negative lenses are 2.2 and 2.2, respectively. As a result, since the thickness of each first, second and third positive lenses and the thickness of each first and second negative lenses is NOT 10 mm then it is completely unclear about the internal transmittance of light having a wavelength of 460 nm of each of the first positive lens, the second positive lens, the third positive lens, the first negative lens and the second negative lens. In other words, since the thickness of each first, second and third positive lenses and the thickness of each first and second negative lenses is NOT 10 mm, as disclosed in optical data of the lenses provided in each of the fourth to sixth embodiments then it is completely unclear whether the internal transmittance of light having a wavelength of 460 nm of each of the first positive lens, the second positive lens, the third positive lens, the first negative lens and the second negative lens is larger than 99% or not. 
Thus, the claim with conditions governing the thickness and the internal transmittance of each positive and negative lenses as recited in the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
a2) The claim recites the feature thereof “fp/fw > 1.3” wherein fp is a focal length of a positive lens and fw is a focal length at a wide angle end of a whole lens system. See the claim on line 54 and  lines 75-76. However, each of the fourth to sixth embodiments does not provide support for the mentioned condition.
Applicant is respectfully reviewed the specification, in particular, the fourth to sixth embodiments as described in pages 32-41 and shown in figures 11-22. See Note below.
In each of the fourth to sixth embodiment, the projection lens system comprises a magnification optical system (51) and a relay optical system (52) wherein an intermediate image (MI) is formed between the magnification optical system (51) and the relay optical system (52). 
In the fourth embodiment, the value of fp/fw for the positive lens (L18) is -8.85, see figure 14; the focal length of the whole system is -9.0016, see Table [4-2]; and the focal length of the third positive lens, i.e., L18, is 79.7309, see Table [4-3]; however, the claim recites that the ratio of fp/fw is larger than 1.3 and the value of fp/fw as provided in figure 14 is -8.85 which is a negative value while the claim recites a positive value for the fp/fw. Further, each of the fourth to sixth embodiments has only a focal length then it is unclear how the claim recites that fw is focal length at a wide angle end. Similar problems as mentioned above are appeared in each of the fifth and sixth embodiments.
Thus, the claim with conditions governing the thickness and the internal transmittance of each positive and negative lenses as recited in the claim contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Note: Each of the first to third embodiments and seventh to ninth embodiments disclose a magnification optical system which is in the form of a zoom lens. There is not any description regarding to the lens structure of the relay optical system being provided in each of first to third embodiments and seventh to ninth embodiments.

b) Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the disclosure does not provide support for the feature thereof “at least four positive lenses … at room temperature” as recited in the claim on lines 2-6.
Applicant is respectfully reviewed the specification, in particular, the fourth to sixth embodiments as described in pages 32-41 and shown in figures 11-22. See Note below.
In each of the fourth to sixth embodiment, the projection lens system comprises a magnification optical system (51) and a relay optical system (52) wherein an intermediate image (MI) is formed between the magnification optical system (51) and the relay optical system (52). While in each mentioned embodiment, applicant has provided the value of dn/dt for the third positive lens, i.e., the lens (L18), of the plurality of positive lenses, see each of figs. 14, 18 and 22, the Condition (7) in each figure; however, the disclosure does not provide the value of dn/dt for the rest of positive lenses of the plurality of positive lenses. For instance, in figure 14, the disclosure does not provide the value of dn/dt for each of the positive lenses (L14, L16, L20 and L22). As a result, the feature thereof “at least four positive lenses … at room temperature” as recited in the claim on lines 2-6 does not have a positively support from the disclosure.
Note: Each of the first to third embodiments and seventh to ninth embodiments disclose a magnification optical system which is in the form of a zoom lens. There is not any description regarding to the lens structure of the relay optical system being provided in each of first to third embodiments and seventh to ninth embodiments.
c) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiencies thereof.
12.	Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a projection les system having a magnification optical system and a relay optical system wherein some of positive lenses constituted the relay optical system have their Abbe number less than 40, does not reasonably provide enablement for a projection les system having a magnification optical system and a relay optical system wherein “at least one positive lens of the plurality of positive lenses” some has/have its/their Abbe number less than 40 as claimed in the feature thereof “at least one positive lens … one positive lens” (claim 4, lines 2-6).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to  make the invention commensurate in scope with the claim.
Applicant should note the mentioned feature is understood as there are many positive lenses or all positive lenses each has its Abbe number less than 40 due to the use of the terms “at least one”. In other words, the terms “at least one” could be understood as 1, 2, 8, 12, … 
13.	Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a projection les system having a magnification optical system and a relay optical system wherein some of negative lenses constituted the relay optical system have their Abbe number less than 40, does not reasonably provide enablement for a projection les system having a magnification optical system and a relay optical system wherein “at least one negative lens of the plurality of negative lenses”  has/have its/their Abbe number less than 40 as claimed in the feature thereof “at least one negative lens … one negative lens” (claim 5, lines 2-6).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to  make the invention commensurate in scope with the claim.
Applicant should note the mentioned feature is understood as there are many negative lenses or all negative lenses each has its Abbe number less than 40 due to the use of the terms “at least one”. In other words, the terms “at least one” could be understood as 1, 2, 8, 12, … 
14.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


15.	Claims 1, 4-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for the following reasons:
a) Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because the features thereof “the plurality of positive lens include … a whole system” (lines 27-76) are indefinite.
First, what does applicant mean by “a lens material of the first lens has a thickness of 10 mm” (lines 57-58)? Does applicant intend to recite that the first positive lens has a thickness of 10 mm? The same question is also raised to similar feature recited on each of lines 60-61, lines 63-64, lines 66-67, and lines 69-70 for the second positive lens, the third positive lens, the first negative lens and the second negative lens, respectively;
Second, the features thereof “the plurality of positive lens include … a whole system” (lines 27-76) make the claim indefinite due to the use of the term “when”, see each of lines 57, 60, 63, 66, and 69 of the claim. Applicant should note that the term “when” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
b) The remaining claims are dependent upon the rejected base claim and thus inherit the deficiency thereof.
Conclusion
16.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The US Patent No. 10,620,411 and the US Publication No. 2015/0268453 each is cited as of interest in that each discloses a projection lens system having a magnification and a relay optical system constituted by a plurality of lenses. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316. The examiner can normally be reached M - F: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THONG Q NGUYEN/Primary Examiner, Art Unit 2872